                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :
                                              :       CRIMINAL ACTION
               v.                             :
                                              :       NO. 17-90-01
MARK MANIGAULT                                :


                                            ORDER

       AND NOW, this 31st         day of January, 2020, upon consideration of Defendant, Mark

Manigault’s Motion for Hearing Pursuant to Franks v. Delaware (ECF No. 57), and Motion for

Evidentiary Hearing for Dismissal (ECF No. 110), and Supplemental Memorandum of Law in

Support of Motion for Evidentiary Hearing for Dismissal (ECF No. 129), it is ORDERED that

the Motions for evidentiary hearing are DISMISSED as MOOT, and Defendant’s motion to

dismiss the Indictment, or in the alternative, to suppress the video evidence in this case is

DENIED. 1



       1
          Both Motions relate to Defendant’s allegations that Detective Slobodian lied about
certain facts associated with this case. In the first Motion, Defendant requests a Franks hearing
under Franks v. Delaware, 438 U.S. 154 (1978), alleging there are omissions and falsehoods
asserted by Detective Slobodian in the affidavit of probable cause supporting the October 5,
2016 arrest warrant for his arrest. (ECF No. 57.) In the next Motion, Defendant requests that the
Court dismiss the Indictment, or in the alternative, suppress the video evidence “as a sanction for
prosecutorial misconduct.” (ECF No. 110.) In support of this Motion, he alleges that Detective
Slobodian lied about whether he (as opposed to Detective Kimmel) recovered the video evidence
from the private residence on the 5400 block of Osage Avenue, and also lied about whether a
search warrant was secured to recover the video. Defendant contends that Detective Slobodian’s
“perjury” and “prosecutorial misconduct” justify dismissal of the Indictment, or in the
alternative, suppression of the video evidence.
        We first address Detective Slobodian’s affidavit of probable cause, which supported the
October 5, 2016 arrest warrant for Defendant. “In Franks v. Delaware, the Supreme Court held
that the Fourth Amendment entitles a criminal defendant to an opportunity to overcome the
presumption of validity of an affidavit of probable cause by proving both (1) that the affidavit
contained a false statement made knowingly and intentionally, or with reckless disregard for the
truth, and (2) that once the allegedly false statement is removed, the remainder of the affidavit is
       IT IS SO ORDERED.



                                              BY THE COURT:




                                              ___________________________
                                              R. BARCLAY SURRICK, J.

insufficient to establish probable cause.” United States v. Gordon, 664 F. App’x 242, 244-45 (3d
Cir. 2016).
         Defendant established neither of these showings required for entitlement to a Franks
hearing. Nevertheless, Defendant was permitted an opportunity to examine witnesses and
present evidence to support his contention that the arrest warrant affidavit contained omissions
and falsities. Based upon the evidence and testimony presented during the five days of pretrial
hearings in this case, we are satisfied that the affidavit of probable cause contains no falsities or
omissions. Defendant first alleges a discrepancy about the color of the firearms. The police
officers described one firearm as black and one firearm as silver. The affidavit describes both
firearms as black. Detective Slobodian testified that he considered one firearm to be black and
not silver. This is not a misstatement of fact, but rather a difference of opinion. One of the
firearms has been described as a silver handgun with a black handle. (11/15/18 Hr’g Tr. 27, 98,
ECF No. 107.) Defendant also alleges that Detective Slobodian misstated in the affidavit that he
“processed” the crime scene and recovered the firearms because the CAD report states that
Officer Roher and Officer Olesik recovered the firearms. Again, this is not a misstatement.
Both police officers testified that they did not recover the firearms. Detective Slobodian
recovered the firearms. There is no testimony or evidence in the record to contradict this.
Defendant asserts no basis to suppress evidence under Franks.
         Next, we address Defendant’s allegations that Detective Slobodian committed perjury as
a basis to dismiss the Indictment or suppress the video evidence in this case. Defendant first
alleges that Detective Slobodian lied when he said that Detective Kimmel retrieved the video
evidence from the private residence. Defendant believes that it was actually Detective Slobodian
who collected the video and he is lying to cover up that he somehow manipulated the videotape.
The evidence does not support this theory. Both Detective Kimmel and Detective Slobodian
testified that it was Detective Kimmel who retrieved the video evidence from the private
residence. (2/8/19 Hr’g Tr. 8-15, ECF No. 131; 11/15/18 Hr’g Tr. 103-04.) In addition, contrary
to Defendant’s belief, there is no evidence that there was ever a search warrant created to access
the video from the private residence. Multiple witnesses have confirmed this. Assistant District
Attorney Laquan Lightfoot stated that she misspoke at Defendant’s preliminary hearing when
she said that there was a search warrant. (2/1/19 Hr’g Tr. 24, ECF No. 126.) She went on to say
that Detective Slobodian did not need a search warrant for a private residence. (Id. at 24-25.)
There is no evidence in the record that Detective Slobodian committed perjury.
                                                 2
3
